DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 1/11/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-20 fail to set forth an additional method step or any limitations which further limit a step of the method. They merely set forth descriptive features of the device provided to perform the method and do not definitively further limit the method. Therefore, claims 15-20 are indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gantzer (US 4,922,699).

With respect to claim 1, Gantzer discloses an agricultural implement, comprising:
a frame with a main frame section (14) and at least one wing frame section (including 16) movably connected to the main frame section such that the agricultural implement is configured for transitioning in between a work position (see Figs. 1, 2) and a transport position (see Fig. 3) in which the at least one wing frame section is stored relative to the main frame section;
at least one conveyance line (69) supported by the frame and having a first line portion (72) associated with the main frame section and a second line portion (73) associated with the at least one wing frame section; and
at least one coupling device (including 38), supported by the frame, and including a first coupling member (including rod of 38) attached to the first line portion of the at least one conveyance line and a second coupling member (including lug attaching 38 to 16) movably connected to the first coupling member and attached to the second line portion of the at least one conveyance line such that the at least one coupling device couples the first line portion and the second line portion of the at least one conveyance line in the work position and uncouples the first line portion and the second line portion of the at least one conveyance line in the transport position.

With respect to claim 2, Gantzer discloses the at least one wing frame section (including 16) being pivotally connected to the main frame section (14), defining a hinge line (at 22), and the first and second coupling members (including rod of 38 and lug attaching 38 to 16) being pivotally connected to each other at a pivot axis (see Fig. 5).

With respect to claim 3, Gantzer discloses the pivot axis of the at least one coupling device being located on the hinge line (see Fig. 5; dependent upon the location of the hinge line as well as the relative positioning of the main frame section and the wing frame section).

With respect to claim 4, Gantzer discloses the at least one coupling device further including an actuator (including cylinder of 38) connected to the second coupling member and configured for unfolding and folding the second coupling member relative to the first coupling member.

With respect to claim 5, Gantzer discloses the actuator being a hydraulic cylinder (see col. 4, lines 40-48).

With respect to claim 9, Gantzer discloses a coupling device for an agricultural implement having a main frame section (14), a wing frame section (including 16) pivotally attached to the main frame section such that the agricultural implement can unfold and fold in between a work position (see Figs. 1, 2) and a transport position (see Fig. 3), and at least one conveyance line (69), the coupling device including:
a first coupling member (including rod of 38) configured for attaching to a first line portion of the at least one conveyance line associated with the main frame section; and
a second coupling member (including lug attaching 38 to 16) pivotally connected to the first coupling member at a pivot axis and configured for attaching to a second line portion of the at least one conveyance line associated with the wing frame section such that the first and second coupling members are configured for unfolding to couple the first line portion and the second line portion of the at least one conveyance line in the work position and for folding to uncouple the first line portion and the second line portion of the at least one conveyance line in the transport position.

With respect to claim 10, Gantzer discloses an actuator (including cylinder of 38) connected to the second coupling member and configured for unfolding and folding the second coupling member relative to the first coupling member.

With respect to claim 11, Gantzer discloses the actuator being a hydraulic cylinder (see col. 4, lines 40-48).

With respect to claims 14-19, Gantzer discloses providing and using the agricultural implement as set forth above regarding claims 1-5. Gantzer also discloses:
unfolding the first and second coupling members to couple the first line portion and the second line portion of the at least one conveyance line by unfolding the at least one coupling device as the at least one wing frame section unfolds relative to the main frame section to be in the work position (see col. 7, lines 1-8); and
folding the first and second coupling members to uncouple the first line portion and the second line portion of the at least one conveyance line by folding the at least one coupling device as the at least one wing frame section folds relative to the main frame section to be in the transport position (see col. 6, lines 56-68).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gantzer as applied to claims 4, 10, and 16 above, and further in view of van der Lely et al. (US 4,366,666).

Gantzer does not explicitly disclose the at least one coupling device further including a latch for selectively locking the coupling members in the work position. Van der Lely teaches an agricultural implement having folding frame sections (including 2, 3) and a coupling device including a latch (including 68) operably connected to an actuator and configured for selectively locking the implement in the work position.
Gantzer and van der Lely are analogous because they both disclose agricultural implements with folding frame sections and coupling devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Gantzer with the latching means as taught by van der Lely in order to conserve energy (rather than extensive the control of a double-acting cylinder).

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gantzer as applied to claims 4, 10, and 16 above, and further in view of Krone et al. (US 6,644,001)

Gantzer does not explicitly disclose an electronic control unit operably coupled to the actuator and configured for selectively actuating the actuator to unfold and fold the at least one coupling device. Krone teaches an agricultural implement having folding frame sections and a coupling device including an electronic control unit (control unit) operably coupled to an actuator (hydraulic piston/cylinder arrangements) and configured for selectively actuating the actuator to unfold and fold the frame sections.
Gantzer and Krone are analogous because they both disclose agricultural implements with folding frame sections and coupling devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Gantzer with the controller means as taught by Krone in order to automatically raise the device when traveling in reverse (see Krone, col. 1, lines 40-51)..


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/11/21